J-A16001-15



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellant

                   v.

STEVEN ALSTON,

                        Appellee                    No. 1469 EDA 2013


                Appeal from the Order Entered May 1, 2013
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0015307-2012

BEFORE: LAZARUS, OLSON and PLATT,* JJ.

CONCURRING STATEMENT BY OLSON, J.:                FILED AUGUST 17, 2015

     I join the majority memorandum in full. I write separately, however,

to explain why I believe police lacked reasonable suspicion to extend the

traffic stop to search for weapons absent Appellee’s admission.

     In this case, police officers pointed to no specific and articulable

reason that they believed Appellee possessed a firearm other than the fact

that he had a revoked license to carry firearms (“LTCF”). This, however, is

insufficient to raise reasonable suspicion. The fact that Appellee’s LTCF was

revoked only means he was not legally permitted to have a firearm in the

vehicle (or on the streets of Philadelphia).     Police did not know why

Appellee’s LTCF was revoked. It could have been revoked for a myriad of

reasons. For example, an individual who is a habitual drunkard must have




* Retired Senior Judge assigned to the Superior Court
his or her LTCF revoked.      See 18 Pa.C.S.A. §§ 6109(e)(i)(vii), 6109(i).

Thus, all police knew was that Appellee was prohibited from possessing a

firearm.

      If the mere revocation of a license to carry a firearm created

reasonable suspicion to search a vehicle, the proverbial flood gates to fishing

expeditions would be open.     There are many reasons an individual cannot

legally possess a firearm in a vehicle. For example, an individual under 21

years old may not lawfully possess a firearm in a vehicle. See 18 Pa.C.S.A.

§§ 6106(a), 6109(b). Police obviously lack reasonable suspicion to search a

vehicle to ascertain whether a 20-year-old driver possesses a firearm. There

is no difference between Appellee and the 20-year-old pulled over for

speeding.   In both situations, all the police know is that the individual is

prohibited from possessing a firearm. That, without more, does not provide

reasonable suspicion to search for a firearm.

      With this further explanation, I concur.




                                     -2-